DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11073699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
Some documents on IDS filed on 7/28/2022 are not consider because no English translation for foreign office action.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5, 9:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “displaying by the fixed-distance display system the body-centric virtual user interface at the distance and in the position relative to the head of the user that varies with movement of the head of the user such that when the head of the user moves relative to the body of the user, the body-centric virtual user interface moves in the field of view of the user; and 15displaying by the fixed-distance display system three dimensional virtual images having dimensions that do not exceed 0.2 diopters to 0.6 diopters.", in the context of the rest of the claimed limitations.
Claims 2 – 4, 6 - 8 and 10 – 12 depend on claims 1, 5, 9 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070126733 A1 discloses an apparatus and method for immediately creating and controlling a virtual reality interactive human body model for a user-centric interface. The apparatus and method can transform a whole body three-dimensional (3D) default model into a model close to the body of a user by collecting data from the user's hands, generates a user coincident 3D model by selecting a skin texture map and applying it to the transformed model, and controlling the user coincident 3D model in a deformable polygon mesh structure to naturally visualize the motion of the user coincident 3D model. The apparatus and method can make users participate in a virtual reality system conveniently and work naturally in the same manner as reality, i.e., interaction. The apparatus and method provides ordinary users with an easy access to virtual reality systems and overcomes the shortcomings of existing virtual reality systems which simply provide visual effects
US 20150215611 A1 discloses a system and method for calibrating a binocular optical see-through augmented reality display. A calibration application renders one or more images of a virtual object on the one or more displays of the human interface device, and receives a user input to adjust a position of the one or more images on the one or more displays. In response to the input, the calibration application identifies a first and second boundary of a target range surrounding a real-world object at a first and second depth, respectively. The calibration application determines a first and second disparity corresponding to the first and second boundary and may record the disparities in relation to the depth of the real-world object.
US 20150234477 A1 discloses a waveguide apparatus includes a planar waveguide and at least one optical diffraction element (DOE) that provides a plurality of optical paths between an exterior and interior of the planar waveguide. A phase profile of the DOE may combine a linear diffraction grating with a circular lens, to shape a wave front and produce beams with desired focus. Waveguide apparati may be assembled to create multiple focal planes. The DOE may have a low diffraction efficiency, and planar waveguides may be transparent when viewed normally, allowing passage of light from an ambient environment (e.g., real world) useful in AR systems. Light may be returned for temporally sequentially passes through the planar waveguide. The DOE(s) may be fixed or may have dynamically adjustable characteristics. An optical coupler system may couple images to the waveguide apparatus from a projector, for instance a biaxially scanning cantilevered optical fiber tip. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693